DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of species A, figs. 1-9, claims 1-5, 8 and 9, in the reply filed on 5/12/22 is acknowledged.  The traversal is on the ground(s) that “ Applicant respectfully requests the Examiner to reconsider the Requirement and examine all pending claims.”
This is not found persuasive because species A, B and C comprise different geometries and spatial relationships for the first connection body and second connection body.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/12/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, there is insufficient antecedent basis for “the one side of the first electronic element”.
In claim 1, line 7, there is insufficient antecedent basis for “the one side of the first connection body”.
In claim 2, lines 2-5, the limitation is indefinite “wherein a surface on the one side of the first electronic element is located in a one side position than a surface on another side of the first connection body which is located on the other side of the second electronic element.”  The claim language is difficult to understand so it is not clear what is being claimed.  For example, it is not clear how “a surface” can be “located in a one side position than a surface on another side”.
In claim 4, lines 6-8, the limitation is indefinite:
“…the second connection body has a second head part and a second pillar part extending from the second head part to the other side, 
and the second electronic element, one of the first pillar parts and the second pillar part overlap in the plane direction,…”  
There is insufficient antecedent basis for “the other side”.  Also it is unclear what is being claimed in the phrase “and the second electronic element”.
In claim 4, lines 5-7, the limitation “only the first connection body and the sealing part are provided on the one side of the first electronic element” is indefinite in view of Applicant’s figs 1 and 3.  In figs. 1 and 3, there are additional elements provided on the one side (e.g. top side) of the first electronic element (13).  It is not only the first connection body and the sealing part.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., US Publication No. 2002/0149103 A1.

Yang anticipates:
1. An electronic module comprising (see fig. 9, also see figs. 4-5): 
	a first substrate (38); 
	a first electronic element (32) provided on one side (e.g. top side) of the first substrate; 
	a first connection body (33) provided on the one side of the first electronic element; 
	a second electronic element (31) provided on the one side (e.g. top side) of the first connection body; and 
	a second connection body (e.g. wires above 31 or 34) provided on the one side (e.g. wires are on the top side of 31; and 34 is on the right side of 31) of the second electronic element, wherein 
	the first electronic element (32) and the second electronic element (32) do not overlap in a plane direction.  See Yang at para. [0001] – [0038], figs. 1-10.  (Also see the 35 USC 112 rejection above.)

2. The electronic module according to claim 1, wherein a surface on the one side (e.g. top side) of the first electronic element (32) is located in a one side position (e.g. left side) than a surface on another side (e.g. right side) of the first connection body (33) which is located on the other side (e.g. bottom side) of the second electronic element (31), fig. 9.  (Also see the 35 USC 112 rejection above.)

3. The electronic module according to claim 1, wherein the first connection body (33) has a first head area (e.g. area to left of bent region in 33) on another side (e.g. bottom side) of which the first electronic element (31) is provided, a second head area (e.g. area to right of bent region in 33) on the one side (e.g. top side) of which the second electronic element (31) is provided, and a bent part (e.g. bent region in 33) provided between the first head area and the second head area in the plane direction, fig. 9.

5. The electronic module according to claim 1 further comprising a sealing part (e.g. sealant shown in fig. 9 and labeled 27 in fig. 5) sealing the first electronic element (32), the first connection body (33), the second electronic element (31), and the second connection body (e.g. wires above 31 or 34), wherein 
	only the first connection body (33) and the sealing part (27) are provided on the one side (e.g. top side) of the first electronic element (32), fig. 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above.

Regarding claim 8:
	Yang teaches all the limitations of claim 1 above, and further teaches:
	the first connection body (33) has a first head part (e.g. part to left of bend region 33) and a plurality of first support parts extending from the first head part (e.g. Element 33 in fig. 9 corresponds 230/23/24 in fig. 4.   In the plan view in fig. 4, there are a plurality of first support parts 230/24, para. [0027]), 
	at least one of the first support parts functions electrically (e.g. In fig. 4, element 24 is a lead and wires are coupled to the lead.), and at least one of the first support parts does not function electrically (e.g. Obvious because 230 is a tie bar that provides mechanical support, para. [0027].  Wires are not coupled to the tie bar in fig. 4.)


Claims 1, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Chia et al., US Publication No. 2013/0001757 A1.

Regarding claim 4:
In an alternative interpretation, Yang  and Chia teach limitations from claims 1 and 4.
One of ordinary skill in the art stacking Yang’s electronic module would arrive at the limitations of claims 1 and 4.
One of ordinary skill in the art would stack Yang’s electronic module, because Chia teaches individual leadframe packages shown in fig. 1 can be stacked as shown in fig. 12.  See Chia at para. [0047] – [0048], para. [0093] – [0096].

Stacking Yang’s fig. 9 would result in the following:
    PNG
    media_image1.png
    192
    464
    media_image1.png
    Greyscale
Top Package
    PNG
    media_image1.png
    192
    464
    media_image1.png
    Greyscale
Bottom Package

	
Yang teaches:
	An electronic module comprising (see fig. 9 stacked as a top package and bottom package): 
	a first substrate (38 bottom package); 
	a first electronic element (32 bottom package) provided on one side (e.g. top side) of the first substrate; 
	a first connection body (33 bottom package) provided on the one side of the first electronic element; 
	a second electronic element (31 bottom package) provided on the one side (e.g. top side) of the first connection body; and 
	a second connection body (33 top package) provided on the one side (e.g. top side) of the second electronic element, wherein 
	the first electronic element (32 bottom package) and the second electronic element (32 package) do not overlap in a plane direction, wherein 
	the first connection body (33 bottom package) has a first head part (e.g. part to left of bend region 33) and a plurality of first pillar parts extending from the first head part to another side (e.g. Element 33 in fig. 9 corresponds to 230/23/24 in figs. 4-5.  In fig. 4, there are a plurality of first pillar parts 24, para. [0027])
	the second connection body (33 top package) has a second head part (e.g. part to left of bend region 33) and a second pillar part extending from the second head part to the other side, and 
	the second electronic element, one of the first pillar parts (24 bottom package; e.g. lead at left side) and the second pillar part (24 top package; e.g. lead at left side) overlap in the plane direction, and at least another one of the first pillar parts (24 bottom package; e.g. lead at middle) and the second pillar part (24 top package; e.g. lead at left side or right side does not overlap the middle lead of bottom package) do not overlap in the plane direction.  See Yang at para. [0001] – [0038], figs. 1-10.  (Also see the 35 USC 112 rejection above.)




	Regarding claim 9:

In an alternative interpretation, Yang  and Chia teach limitations from claims 1 and 9.
One of ordinary skill in the art stacking Yang’s electronic module would arrive at the limitations of claims 1 and 9.
One of ordinary skill in the art would stack Yang’s electronic module, because Chia teaches individual leadframe packages shown in fig. 1 can be stacked as shown in fig. 12.  See Chia at para. [0047] – [0048], para. [0093] – [0096].



Yang teaches:
	An electronic module comprising (see fig. 9 stacked as a top package and bottom package): 
	a first substrate (38 bottom package); 
	a first electronic element (32 bottom package) provided on one side (e.g. top side) of the first substrate; 
	a first connection body (33 bottom package) provided on the one side of the first electronic element; 
	a second electronic element (31 bottom package) provided on the one side (e.g. top side) of the first connection body; and 
	a second connection body (33 top package) provided on the one side (e.g. top side) of the second electronic element, wherein 
	the first electronic element (32 bottom package) and the second electronic element (32 package) do not overlap in a plane direction, wherein 
	the second connection body (33 top package) has a second head part (e.g. part to left of bend region 33) and a plurality of second support parts extending from the second head part e.g. Element 33 in fig. 9 corresponds 230/23/24 in fig. 4.   In the plan view in fig. 4, there are a plurality of first support parts 230/24, para. [0027]), 
	at least one of the second support parts functions electrically (e.g. In fig. 4, element 24 is a lead and wires are coupled to the lead.), and at least one of the second support parts does not function electrically (e.g. Obvious because 230 is a tie bar that provides mechanical support, para. [0027].  Wires are not coupled to the tie bar in fig. 4.)  See Yang at para. [0001] – [0038], figs. 1-10.  (Also see the 35 USC 112 rejection above.)

	Regarding claims 4 and 9:
	Stacking Yang’s electronic module can also be considered duplication of essential working parts.  MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts indicates duplication of essential working parts of a device involve only routine skill in the art. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yang with the teachings of Chia because  “Besides minimizing the planar area of the circuit panel occupied by microelectronic assembly, it is also desirable to produce a chip package that presents a low overall height or dimension perpendicular to the plane of the circuit panel.”  See Chia at para. [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
1 August 2022